PER CURIAM.
The petitions for review filed respectively by William A. Boyd and Mark W. Allen came on to be heard together; and this court having duly considered the record and the briefs and oral arguments of attorneys for both the petitioning taxpayers and for the Commissioner of Internal Revenue; and it appearing that the findings of fact of the United States Tax Court which are quite complete are supported by the evidence of record and that the comprehensive opinion of that tribunal reasons to correct conclusions. The decisions of the tax court are affirmed.